DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.		The information disclosure statement (IDS) submitted on 4-27-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Transmission and Receiving Arrangement for A Tire Pressure Detection Device


Allowable Subject Matter

5.	Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The cited pertinent art of record teaches various communication apparatus’s for tire monitoring and / or wheel identification (i.e. US 7961082 B2, US 7508302 B2 and US 7854163 B2). However, the cited pertinent art does not anticipate nor render obvious a tire pressure detection device comprising a second controller causing a second transceiver unit to transmit a request signal to each of a plurality of transceivers at a time point within every request time period predetermined for each of the plurality of transceivers; and the second controller causes the second transceiver unit to stop transmission of the request signal to, among the plurality of transceivers, one from which the frame has been received, and repeat transmission of the request signal to, among the plurality of transceivers, one from which the frame has not been received.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

:

US 20100073157 A1 SYSTEM AND METHOD FOR DETECTING WHEEL POSITION AND TIRE AIR PRESSURE
US 20200255019 A1 ROAD SURFACE STATE ESTIMATION DEVICE
US 20030197604 A1 Detection/communication apparatus for vehicle tires, has central receiver that receives data sets relating to tires transmitted by transceivers, and data transmission modifiers operate based on state of reception of signal
US 7791460 B2 Tire pressure monitoring system with reliable wireless communication between wheel-based transceivers and vehicle body-based transceiver
US 7696861 B2 Tire inflation pressure detecting apparatus with function of identifying running and spare wheels
US 7854163 B2 Wheel identifying apparatus and tire inflation pressure detecting apparatus with function of wheel identification
US 7961082 B2 Tire inflation pressure detection system
JP 4692068 B2 Wheel position detecting device and tire air pressure detecting device having the same
JP 4924189 B2 Tire air pressure detecting device including the wheels and the position detector

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856